.lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlVlSlON

JoHN R. ANGEL, JR. PLA\NT|FF
v. cAsE No. 3:19-cv-03009
BooNE couNTY couRT DEFENDANT

oPlNloNAyo oRl§R

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se. Plaintiff is incarcerated in the Boone County Detention Center.

By Order (Doc. 6) entered on February 5, 2019, Plaintiff was directed to: (1) submit
a completed in forma pauperis (“lFP”) application; and, (2) file an amended complaint.
The documents were to be filed by February 25, 2019. Plaintiff was advised that failure
to comply with the Order “sha|l result” in the dismissal of the oase.

To date, Plaintiff has not filed an lFP application or an amended complaint. P|aintiff
has not sought an extension of time to comply with the Order. No mail has been returned
as undeliverable.l v

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b)l a district court has the power to dismiss an action based
on “the plaintiffs failure to comply with any court order." Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligent|y.

Therefore, pursuant to Rule 41(b), this Comp|aint should be and hereby is
DlSMlSSED WlTHOUT PREJUD|CE based on Plaintiff’s failure to prosecute this case,
his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2). Fed. R. civ. P. 41(b). \L

   
     
    

lT lS SO ORDERED On this ' z

day of lVlarc , 20»19

  
 

 

  
 

OT

H; L.BRo s
uNlTE ‘sT s DlsTRlcT JuDGE

